Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

by and between

PolyOne Corporation

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Dated as of February 28, 2013



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 28, 2013, by and between PolyOne Corporation, an Ohio corporation
(the “Company”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
representative (the “Representative”) of the several initial purchasers named in
Schedule A to the Purchase Agreement (as defined below) (collectively, the
“Initial Purchasers”), each of whom has agreed to purchase the Company’s 5.25%
Senior Notes due 2023 (the “Securities”) pursuant to the Purchase Agreement. As
of the date hereof the Securities are not guaranteed. To the extent any
Guarantor (as defined below) becomes a party to this Agreement pursuant to
Section 8 hereof, the definition of “Securities” shall also include the
Guarantees (as defined below) of any such Guarantor.

This Agreement is made pursuant to the Purchase Agreement, dated February 13,
2013 (the “Purchase Agreement”), between the Company and the Representative
(i) for the benefit of the Initial Purchasers and (ii) for the benefit of the
holders from time to time of Transfer Restricted Securities, including the
Initial Purchasers. In order to induce the Initial Purchasers to purchase the
Securities, the Company has agreed to provide the registration rights set forth
in this Agreement. The execution and delivery of this Agreement is a condition
to the obligations of the Initial Purchasers set forth in Section 5(g) of the
Purchase Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 5 hereof.

Advice: As defined in Section 6(c) hereof.

Blackout Period: As defined in Section 4(a) hereof.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Trustee under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Transfer Restricted Securities that were tendered by Holders thereof
pursuant to the Exchange Offer.



--------------------------------------------------------------------------------

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Date: As defined in Section 3(a) hereof.

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Securities, pursuant to a Registration Statement, pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities
that are eligible under the Commission’s guidance to participate in such
exchange offer the opportunity to exchange all such outstanding Transfer
Restricted Securities held by such Holders for Exchange Securities in an
aggregate principal amount equal to the aggregate principal amount of the
Transfer Restricted Securities tendered in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: The 5.25% Senior Notes due 2023, of the same series under
the Indenture as the Transfer Restricted Securities, to be issued to Holders in
exchange for Transfer Restricted Securities pursuant to this Agreement.

FINRA: Financial Industry Regulatory Authority, Inc.

Guarantee: Means the unconditional guarantee of the Securities and the Exchange
Securities on a senior unsecured basis by the Guarantors pursuant to the
Indenture or any indenture governing the Exchange Securities. Unless the context
otherwise requires, any reference herein to a “Security,” a “Transfer Restricted
Security” or an “Exchange Security” shall be deemed to include a reference to
the related Guarantees, if any.

Guarantor: Means each subsidiary of the Company, if any, that executes and
delivers a Guarantee on or after the Closing Date, in each case unless and until
such Guarantor’s Guarantee is terminated or otherwise released in accordance
with the Indenture governing the Exchange Securities.

Holder: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 9(a) hereof.

Indenture: The Indenture, dated as of February 28, 2013, by and between the
Company and Wells Fargo Bank, National Association, as trustee (the “Trustee”),
pursuant to which the Securities are to be issued, as such Indenture is amended
or supplemented from time to time in accordance with the terms thereof.

Initial Placement: The issuance and sale by the Company of the Securities to the
Initial Purchasers pursuant to the Purchase Agreement on the Closing Date.

 

-2-



--------------------------------------------------------------------------------

Initial Purchaser: As defined in the preamble hereof.

Initial Securities: The Securities issued and sold by the Company to the Initial
Purchaser pursuant to the Purchase Agreement on the Closing Date.

Interest Payment Date: As defined in the Indenture and the Securities.

Joinder Agreement: As defined in Section 8 hereof.

Managing Underwriters: As defined in Section 11 hereof.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Purchase Agreement: As defined in the preamble hereof.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities: As defined in the preamble hereto.

Securities Act: The Securities Act of 1933, as amended.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Transfer Restricted Security: Each Security, until the earliest to occur of
(a) the date on which such Security is exchanged in the Exchange Offer for an
Exchange Security entitled to be resold to the public by the Holder thereof
without complying with the prospectus delivery requirements of the Securities
Act, (b) the date on which the resale of such Security has been effectively
registered under the Securities Act and disposed of in accordance with a Shelf
Registration Statement, (c) the date on which such Security is distributed to
the public by a Broker-Dealer pursuant to the “Plan of Distribution”
contemplated by the Exchange Offer Registration Statement (including delivery of
the Prospectus contained therein, except when afforded an exception to delivery
requirements by Rule 172 under the Securities Act) and the (d) the date that is
the two-year anniversary or the Closing Date.

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

 

-3-



--------------------------------------------------------------------------------

Underwritten Registration or Underwritten Offering: A transaction registered
under the Securities Act in which securities are sold to one or more
underwriters for reoffering to the public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), or there are no Transfer Restricted Securities outstanding,
the Company shall (i) cause to be filed with the Commission, a Registration
Statement under the Securities Act relating to the Exchange Securities and the
Exchange Offer, (ii) use its commercially reasonable efforts to cause such
Registration Statement to become effective, (iii) in connection with the
foregoing, file (A) all pre-effective amendments to such Registration Statement
as may be necessary in order to cause such Registration Statement to become
effective, (B) if applicable, a post-effective amendment to such Registration
Statement pursuant to Rule 430A under the Securities Act and (C) cause all
necessary filings in connection with the registration and qualification of the
Exchange Securities to be made under the state securities or blue sky laws of
such jurisdictions as are necessary to permit Consummation of the Exchange
Offer, and (iv) upon the effectiveness of such Registration Statement, commence
the Exchange Offer. The Company shall use its commercially reasonable efforts to
Consummate the Exchange Offer not later than 270 days following the Closing Date
(the “Exchange Date”). The Exchange Offer, if required pursuant to this
Section 3(a), shall be on the appropriate form permitting registration of the
Exchange Securities to be offered in exchange for the Transfer Restricted
Securities and to permit resales of Transfer Restricted Securities held by
Broker-Dealers as contemplated by Section 3(c) hereof.

(b) If an Exchange Offer Registration Statement is required to be filed and
declared effective pursuant to Section 3(a) above, the Company shall cause the
Exchange Offer Registration Statement to be effective continuously and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 Business Days after the date notice of the Exchange Offer is mailed or
sent to the Holders. The Company shall cause the Exchange Offer to comply in all
material respects with all applicable federal and state securities laws. No
securities other than the Exchange Securities (including the related Guarantees,
if any) shall be included in the Exchange Offer Registration Statement. The
Company shall use its commercially reasonable efforts to cause the Exchange
Offer to be Consummated by the Exchange Date.

 

-4-



--------------------------------------------------------------------------------

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for its own account as a result of market-making activities or other trading
activities (other than Transfer Restricted Securities acquired directly from the
Company), may exchange such Transfer Restricted Securities pursuant to the
Exchange Offer; however, such Broker-Dealer may be deemed to be an “underwriter”
within the meaning of the Securities Act and must, therefore, deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by such Broker-Dealer in the
Exchange Offer, which prospectus delivery requirement may be satisfied by the
delivery by such Broker-Dealer of the Prospectus contained in the Exchange Offer
Registration Statement. Such “Plan of Distribution” section shall also contain
all other information with respect to such resales by Broker-Dealers that the
Commission may require in order to permit such resales pursuant thereto, but
such “Plan of Distribution” shall not name any such Broker-Dealer or disclose
the amount of Transfer Restricted Securities held by any such Broker-Dealer
except to the extent required by the Commission as a result of a change in
policy after the date of this Agreement.

The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) hereof to the extent necessary to
provide reasonable assurance that it is available for resales of Transfer
Restricted Securities acquired by Broker-Dealers for their own accounts as a
result of market-making activities or other trading activities, and to provide
reasonable assurance that it conforms in all material respects with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period
ending on the earlier of (i) 180 days from the date on which the Exchange Offer
Registration Statement is declared effective and (ii) the date on which a
Broker-Dealer is no longer required to deliver a prospectus in connection with
market-making or other trading activities.

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

Notwithstanding anything in this Section 3 to the contrary, the requirements to
file an Exchange Offer Registration Statement and the requirements to Consummate
the Exchange Offer shall terminate at such time as all the Securities are no
longer Transfer Restricted Securities.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) because of any change in law or in currently
prevailing interpretations of the staff of the Commission, the Company is not
permitted to effect the Exchange Offer, (ii) for any reason the Exchange Offer
is not Consummated by the Exchange Date, (iii) prior to the Exchange Date:
(A) the Initial Purchasers request from the Company with respect to Transfer
Restricted Securities not eligible to be exchanged for Exchange Securities in
the Exchange Offer, (B) with respect to any Holder of Transfer Restricted
Securities such Holder notifies the Company that (i) such Holder is prohibited
by applicable law or Commission policy from participating in the Exchange Offer,
(ii) such Holder may not resell the Exchange Securities

 

-5-



--------------------------------------------------------------------------------

acquired by it in the Exchange Offer to the public without delivering a
prospectus and that the Prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales by such Holder, or
(iii) such Holder is a Broker-Dealer and holds Transfer Restricted Securities
acquired directly from the Company or one of its affiliates or (C) in the case
of any Initial Purchaser, such Initial Purchaser notifies the Company it will
not receive Freely Tradable Exchange Securities in exchange for Transfer
Restricted Securities constituting any portion of such Initial Purchaser’s
unsold allotment or (iv) in the case of any Holder that participates in the
Exchange Offer, such Holder does not receive Exchange Securities on the date of
the exchange that may be sold without restriction under state and federal
securities laws (other than due solely to the status of such Holder as an
affiliate of the Company within the meaning of the Securities Act) and so
notifies the Company within 30 days after such Holder first becomes aware of
such restrictions (but in any event no later than 30 days after the consummation
of the Exchange Offer), the Company shall:

(x) use its commercially reasonable efforts to file a shelf registration
statement pursuant to Rule 415 under the Securities Act, which may be an
amendment to the Exchange Offer Registration Statement (in either event, the
“Shelf Registration Statement”) as soon as practicable after the filing
obligation arises, which Shelf Registration Statement shall provide for resales
of all Transfer Restricted Securities the Holders of which shall have provided
the information required pursuant to Section 4(b) hereof; and

(y) use its commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective promptly by the Commission.

The Company shall use its commercially reasonable efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Sections 6(b) and (c) hereof to the extent
necessary to provide reasonable assurance that it is available for resales of
Transfer Restricted Securities by the Holders of such Securities entitled to the
benefit of this Section 4(a), and to provide reasonable assurance that it
conforms in all material respects with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, from the date on which the Shelf Registration
Statement is declared effective by the Commission until the earlier of (i) one
year after the effective date of such Shelf Registration Statement and (ii) the
date upon which all Transfer Restricted Securities have been sold thereunder;
provided that the Company shall have no obligation to file or maintain a Shelf
Registration after the second anniversary of the Closing Date if at such time
all of the Securities covered by such Shelf Registration (except for Securities
held by an affiliate of the Company) are eligible for resale under Rule 144,
without regard to volume, manner of sale or other restrictions contained in Rule
144 under the Securities Act (or any successor rule) and (iv) that the Company
may for a period of up to 60 days in any three-month period, not to exceed 90
days in any twelve-month period, reasonably determine that the Shelf
Registration Statement is not usable under circumstances relating to corporate
developments, public filings with the Commission and similar events, and suspend
the use of the Prospectus (a “Blackout Period”). Notwithstanding anything to the
contrary, the requirements to file a Shelf Registration Statement and to have
such Shelf-Registration Statement become effective and remain effective shall
terminate at such time as all of the Securities are no longer Transfer
Restricted Securities.

 

-6-



--------------------------------------------------------------------------------

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Company may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.

SECTION 5. Additional Interest. If (i) the Exchange Offer has not been
Consummated by the Exchange Date, unless the Exchange Offer shall not be
permissible under applicable law or Commission policy (in the reasonable opinion
of counsel to the Company), (ii) any Shelf Registration Statement, if required
hereby, has not been declared effective by the Commission by the Exchange Date
or (iii) subject to Section 4(a) any Shelf Registration Statement required by
this Agreement has been declared effective but ceases to be effective at any
time at which it is required to be effective under this Agreement (each such
event referred to in clauses (i) through (iii), a “Registration Default”), the
Company hereby agrees that the interest rate borne by the Transfer Restricted
Securities shall be increased by 0.25% per annum during the 90-day period
immediately following the occurrence of any Registration Default (and shall
increase by 0.25% per annum at the end of each subsequent 90-day period (such
increase, “Additional Interest”), but in no event shall such increase exceed
1.00% per annum) commencing on (x) with respect to clauses (i) and (ii) above,
the first day after the Exchange Date or (y) in the case of clause (iii) above,
the day after the Shelf Registration Statement ceases to be effective; provided,
however, upon the cure of all Registration Defaults relating to the particular
Transfer Restricted Securities, the interest rate borne by the relevant Transfer
Restricted Securities will be reduced to the original interest rate borne by
such Transfer Restricted Securities; provided, however, that, if after any such
reduction in interest rate, a different Registration Default occurs, the
interest rate borne by the relevant Transfer Restricted Securities shall again
be increased pursuant to the foregoing provisions.

All obligations of the Company set forth in the preceding paragraph that are
outstanding with respect to any Transfer Restricted Security at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such security shall have been
satisfied in full.

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, if required pursuant to Section 3(a) hereof, the Company shall comply in
all material respects with all of the provisions of Section 6(c) hereof, shall
use its commercially reasonable efforts to effect such exchange to permit the
sale of Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and shall comply with all of
the following provisions:

 

-7-



--------------------------------------------------------------------------------

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, the Company
hereby agrees either to (A) seek a no-action letter or other favorable decision
from the Commission allowing the Company to Consummate an Exchange Offer for
such Transfer Restricted Securities or (B) file, in accordance with Section 4(a)
hereof, a Shelf Registration Statement to permit the registration and/or resale
of the Transfer Restricted Securities that would otherwise be covered by the
Exchange Offer Registration Statement. The Company hereby agrees to pursue the
issuance of such a decision to the Commission staff level but shall not be
required to take commercially unreasonable action to effect a change of
Commission policy. In the case of clause (A) above, the Company hereby agrees to
(C) participate in telephonic conferences with the Commission staff, (D) deliver
to the Commission staff an analysis prepared by counsel to the Company setting
forth the legal bases, if any, upon which such counsel has concluded that such
an Exchange Offer should be permitted and (E) diligently pursue a resolution by
the Commission staff of such submission.

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Company’s preparations
for the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Transfer Restricted Securities acquired
by such Holder directly from the Company.

(b) Shelf Registration Statement. If required pursuant to Section 4, in
connection with the Shelf Registration Statement, the Company shall comply in
all material respects with all the provisions of Section 6(c) hereof and shall
use its commercially reasonable efforts to effect such registration to permit
the sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and pursuant thereto the
Company will as soon as reasonably practicable prepare and file with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.

 

-8-



--------------------------------------------------------------------------------

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Transfer Restricted
Securities by Broker-Dealers), the Company, for the applicable period set forth
in Section 3 or 4 hereof, shall:

(i) use its commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements; upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not to be effective and usable for resale of Transfer Restricted
Securities during the period required by this Agreement, the Company shall file
promptly an appropriate amendment to such Registration Statement, in the case of
clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use its commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
reasonably practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective; cause the Prospectus to be supplemented by
any required Prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the Securities Act, and to comply in all material respects
with the applicable provisions of Rules 424 and 430A under the Securities Act in
a timely manner; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended method or
methods of distribution by the sellers thereof set forth in such Registration
Statement or supplement to the Prospectus;

(iii) advise the Managing Underwriters (as defined below), if any, and selling
Holders promptly upon becoming aware thereof and, if requested by such Persons,
to confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the

 

-9-



--------------------------------------------------------------------------------

Prospectus in order to make the statements therein, in the case of the
Registration Statement, not misleading or, in the case of the Prospectus, not
misleading in light of the circumstances in which they are made. If at any time
the Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, the Company shall use its commercially reasonable efforts to
obtain the withdrawal or lifting of such order promptly;

(iv) furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the Managing
Underwriters, if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
comment of such Holders and Managing Underwriters in connection with such sale,
if any, for a period of at least five Business Days, and the Company will not
file any such Registration Statement or Prospectus or any amendment or
supplement to any such Registration Statement or Prospectus (including all such
documents incorporated by reference) to which an Initial Purchaser of Transfer
Restricted Securities covered by such Registration Statement or the Managing
Underwriters, if any, shall reasonably object in writing within five Business
Days after the receipt thereof (such objection to be deemed timely made upon
confirmation of telecopy transmission within such period); provided, however,
that this paragraph shall not apply to the extent that counsel to the Company
has advised the Company that the distribution of such Registration Statement,
Prospectus or any amendment or supplement to any such Registration Statement or
Prospectus (including all such documents incorporated by reference) would be
reasonably likely to result in the Company violating this Agreement or
applicable law. The objection of an Initial Purchaser or Managing Underwriter,
if any, shall be deemed to be reasonable if such Registration Statement,
amendment, Prospectus or supplement, as applicable, as proposed to be filed,
contains a material misstatement or omission;

(v) promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus, provide copies of such
document to the Initial Purchasers, each selling Holder named in any
Registration Statement, and to the Managing Underwriters, if any, make the
Company’s representatives available for discussion of such document and other
customary due diligence matters, and include such information in such document
prior to the filing thereof as such selling Holders or Managing Underwriters, if
any, reasonably may request;

(vi) make available at reasonable times for inspection by the Initial
Purchasers, the Managing Underwriters, if any, participating in any disposition
pursuant to such Registration Statement and any attorney or accountant retained
by such Initial Purchasers or any of the Managing Underwriters, all financial
and other records, pertinent corporate documents and properties of the Company
and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Holder, Managing Underwriter,
attorney or accountant in connection with such Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness and to participate in meetings with investors to the extent
requested by the Managing Underwriters, if any;

 

-10-



--------------------------------------------------------------------------------

(vii) if requested by any selling Holders or the Managing Underwriters, if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and Managing Underwriters, if any, may reasonably request to
have included therein, including, without limitation, information relating to
the “Plan of Distribution” of the Transfer Restricted Securities, information
with respect to the principal amount of Transfer Restricted Securities being
sold to such Managing Underwriters, the purchase price being paid therefor and
any other terms of the offering of the Transfer Restricted Securities to be sold
in such offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(viii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Securities covered
thereby or the Managing Underwriters, if any;

(ix) furnish to each Initial Purchaser, each selling Holder and each of the
Managing Underwriters, if any, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

(x) deliver to each selling Holder and each of the Managing Underwriters, if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; the Company hereby consents to the use of the Prospectus
and any amendment or supplement thereto by each of the selling Holders and each
of the Managing Underwriters, if any, in connection with the offering and the
sale of the Transfer Restricted Securities covered by the Prospectus or any
amendment or supplement thereto;

(xi) enter into such customary agreements (including an underwriting agreement),
and make such customary representations and warranties, and take all such other
actions in connection therewith in order to facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Initial Purchaser or by any Holder of Transfer Restricted
Securities or Managing Underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, the Company shall:

 

-11-



--------------------------------------------------------------------------------

(A) furnish to each Initial Purchaser, each selling Holder and each Managing
Underwriter, if any, in such substance and scope as they may reasonably request
and as are customarily made by issuers to underwriters in primary Underwritten
Offerings, upon the date of the Consummation of the Exchange Offer or, if
applicable, the effectiveness of the Shelf Registration Statement:

(1) a certificate, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
signed by (y) the President or any Vice President and (z) a principal financial
or accounting officer of the Company confirming, as of the date thereof, the
matters set forth in paragraphs (i), (ii) and (iii) of Section 5(f) of the
Purchase Agreement and such other matters as such parties may reasonably
request;

(2) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company, covering the matters covered by the opinion delivered
pursuant to Section 5(c) of the Purchase Agreement (as such matters are
applicable in the context of the Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be) and
such other matters as such parties may reasonably request, and in any event
including a statement to the effect that such counsel has participated in
conferences with officers and other representatives of the Company,
representatives of the independent public accountants for the Company,
representatives of the Managing Underwriters, if any, and counsel to the
Managing Underwriters, if any, in connection with the preparation of such
Registration Statement and the related Prospectus and have considered the
matters required to be stated therein and the statements contained therein,
although such counsel has not independently verified the accuracy, completeness
or fairness of such statements; and that such counsel advises that, on the basis
of the foregoing, no facts came to such counsel’s attention that caused such
counsel to believe that the applicable Registration Statement, at the time such
Registration Statement or any post-effective amendment thereto became effective,
and, in the case of the Exchange Offer Registration Statement, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein not misleading. Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus and such other customary matters; and

 

-12-



--------------------------------------------------------------------------------

(3) solely in connection with an Underwritten Offering, a customary comfort
letter, dated the date of effectiveness of the Shelf Registration Statement,
from the Company’s independent accountants, in the customary form and covering
matters of the type customarily requested to be covered in comfort letters by
underwriters in connection with primary Underwritten Offerings, and covering or
affirming the matters set forth in the comfort letters delivered pursuant to
Section 5(a) of the Purchase Agreement, without material exception;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 9 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(xi)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company pursuant to this Section 6(c)(xi), if any.

If at any time the representations and warranties of the Company contemplated in
Section 6(c)(xi)(A)(1) hereof cease to be true and correct, the Company shall so
advise the Initial Purchasers and the Managing Underwriters, if any, and each
selling Holder promptly and, if requested by such Persons, shall confirm such
advice in writing;

(xii) prior to any public offering of Transfer Restricted Securities, reasonably
cooperate with the selling Holders, the Managing Underwriters, if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or Managing Underwriters, if any, may
reasonably request and do any and all other acts or things reasonably necessary
or advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that the Company shall not be required to register or qualify as a
foreign corporation where it is not then so qualified or to take any action that
would subject it to the service of process in suits or to taxation, other than
as to matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject;

(xiii) shall issue, upon the request of any Holder of Transfer Restricted
Securities covered by the Shelf Registration Statement, Exchange Securities
having an aggregate principal amount equal to the aggregate principal amount of
Transfer Restricted Securities surrendered to the Company by such Holder in
exchange therefor or being sold by such Holder; such Exchange Securities to be
registered in the name of such Holder or in the name of the purchasers of such
Securities, as the case may be; in return, the Transfer Restricted Securities
held by such Holder shall be surrendered to the Company for cancellation;

 

-13-



--------------------------------------------------------------------------------

(xiv) reasonably cooperate with the selling Holders and the Managing
Underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and enable such Transfer Restricted Securities
to be in such denominations and registered in such names as the Holders or the
Managing Underwriters, if any, may reasonably request at least two Business Days
prior to any sale of Transfer Restricted Securities made by such Holders or
Managing Underwriters;

(xv) use its commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be reasonably
necessary to enable the seller or sellers thereof or the Managing Underwriters,
if any, to consummate the disposition of such Transfer Restricted Securities,
subject to the proviso contained in Section 6(c)(xii) hereof;

(xvi) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the case of
the Registration Statement, not misleading or, in the case of the Prospectus,
not misleading in light of the circumstances in which they are made;

(xvii) provide a CUSIP number for all Exchange Securities not later than the
effective date of the Registration Statement covering such Securities and
provide the Trustee under the Indenture with printed certificates for such
Exchange Securities which are in a form eligible for deposit with the Depository
Trust Company and take all other action reasonably necessary to ensure that all
such Exchange Securities are eligible for deposit with the Depository Trust
Company;

(xviii) reasonably cooperate and assist in any filings required to be made with
the FINRA and in the performance of any due diligence investigation by any
Managing Underwriter (including any “qualified independent underwriter”) that is
required to be retained in accordance with the rules and regulations of the
FINRA;

(xix) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission,
and make generally available to its security holders, as soon as practicable, a
consolidated earnings statement meeting the requirements of Rule 158 under the
Securities Act (which need not be audited) for the twelve-month period
(A) commencing at the end of any fiscal quarter in which Transfer Restricted
Securities are sold to underwriters in a firm commitment or commercially
reasonable efforts Underwritten Offering or (B) if not sold to underwriters in
such an offering, beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Registration Statement;

 

-14-



--------------------------------------------------------------------------------

(xx) use its commercially reasonable efforts to cause the Indenture to be
qualified under the Trust Indenture Act not later than the effective date of the
first Registration Statement required by this Agreement, and, in connection
therewith, reasonably cooperate with the Trustee and the Holders of Securities
to effect such changes to the Indenture as may be required for such Indenture to
be so qualified in accordance with the terms of the Trust Indenture Act; and to
execute and use its commercially reasonable efforts to cause the Trustee to
execute, all documents that may be reasonably required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner;

(xxi) use its commercially reasonable efforts to cause all Securities covered by
the Registration Statement to be listed on each securities exchange or automated
quotation system on which similar securities issued by the Company are then
listed if requested by the Holders of a majority in aggregate principal amount
of Securities or the Managing Underwriters, if any; and

(xxii) provide promptly to each Holder upon request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof.

Each Holder will furnish to the Company such information regarding such Holder
and the distribution of such Transfer Restricted Securities as the Company may
from time to time reasonably request in writing, but only to the extent such
information is required to comply with the Securities Act or any relevant state
securities or Blue Sky law or obligation.

 

-15-



--------------------------------------------------------------------------------

SECTION 7. Registration Expenses.

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement will be borne by the Company, regardless of whether a
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees and expenses (including filings made by any Initial
Purchaser or Holder with the FINRA (and, if applicable, the fees and expenses of
any “qualified independent underwriter” and its counsel that may be required by
the rules and regulations of the FINRA)); (ii) all fees and expenses of
compliance with federal securities and state securities or blue sky laws;
(iii) all expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company and, subject to Section 7(b) hereof, the Holders of
Transfer Restricted Securities; (v) all application and filing fees in
connection with listing the Exchange Securities on a securities exchange or
automated quotation system pursuant to the requirements thereof; and (vi) all
fees and disbursements of independent certified public accountants of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company will reimburse the Initial
Purchasers and the Holders of Transfer Restricted Securities being tendered in
the Exchange Offer and/or resold pursuant to the “Plan of Distribution”
contained in the Exchange Offer Registration Statement or registered pursuant to
the Shelf Registration Statement, as applicable, for the reasonable fees and
disbursements of not more than one counsel, who shall be Cahill Gordon & Reindel
LLP or such other counsel as may be chosen by the Holders of a majority in
principal amount of the Transfer Restricted Securities for whose benefit such
Registration Statement is being prepared.

SECTION 8. Subsequent Guarantors.

The Company agrees that to the extent any subsidiary becomes a Guarantor on or
after the date hereof pursuant to the terms of the Indenture it shall promptly
cause such Guarantor to enter into a joinder to the registration rights
agreement (the “Joinder Agreement”), in form and substance reasonably
satisfactory to the Representative, whereby the obligations of the Company under
this Agreement will also become the obligations of such Guarantor.

 

-16-



--------------------------------------------------------------------------------

SECTION 9. Indemnification.

(a) The Company agrees to indemnify and hold harmless (i) each Holder and
(ii) each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any Holder (any of the Persons
referred to in this clause (ii) being hereinafter referred to as a “controlling
person”) and (iii) the respective officers, directors, partners, employees,
representatives and agents of any Holder or any controlling person (any Person
referred to in clause (i), (ii) or (iii) may hereinafter be referred to as an
“Indemnified Holder”), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities, judgments, actions and expenses
(including, without limitation, and as incurred, reimbursement of all reasonable
costs of investigating, preparing, pursuing, settling, compromising, paying or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any Indemnified Holder), joint or several,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the Registration Statement, not misleading or, in the
case of the Prospectus, not misleading in light of the circumstances in which
they are made, except insofar as such losses, claims, damages, liabilities or
expenses are caused by an untrue statement or omission or alleged untrue
statement or omission that is made in reliance upon and in conformity with
information relating to any of the Holders furnished in writing to the Company
by any of the Holders expressly for use therein. This indemnity agreement shall
be in addition to any liability which the Company may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve the Company of
its obligations pursuant to this Agreement, but the omission to so notify the
Company (i) will not relieve the Company of its obligations under paragraph
(a) above unless and to the extent such failure results in the forfeiture by the
Company of substantial rights and defenses. Such Indemnified Holder shall have
the right to employ its own counsel in any such action and the fees and expenses
of such counsel shall be paid, as incurred, by the Company (regardless of
whether it is ultimately determined that an Indemnified Holder is not entitled
to indemnification hereunder). The Company shall not, in connection with any one
such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) at
any time for such Indemnified Holders, which firm shall be designated by the
Holders. The Company shall be liable for any settlement of any such action or
proceeding effected with the Company’s prior written consent, which consent
shall not be withheld unreasonably, and the Company agrees to indemnify and hold
harmless any Indemnified Holder from and against any loss, claim, damage,
liability or expense by reason of any settlement of any action effected with the
written consent of the Company. The Company shall not, without the prior written
consent of each Indemnified Holder, settle or compromise or consent to the entry
of judgment in or otherwise seek to terminate any

 

-17-



--------------------------------------------------------------------------------

pending or threatened action, claim, litigation or proceeding in respect of
which indemnification or contribution may be sought hereunder (whether or not
any Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding.

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company and its directors, officers
of the Company who sign a Registration Statement, and any Person controlling
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) the Company, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Company to each of the Indemnified Holders, but
only with respect to losses, claims, damages, liabilities, judgments, actions
and expenses directly or indirectly caused by, related to, based on, arising out
of or in connection with information relating to such Holder furnished in
writing by such Holder expressly for use in any Registration Statement. In case
any action or proceeding shall be brought against the Company or its directors
or officers or any such controlling person in respect of which indemnity may be
sought against a Holder of Transfer Restricted Securities, such Holder shall
have the rights and duties given the Company and the Company, its directors and
officers and such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph.

(c) If the indemnification provided for in this Section 9 is unavailable to an
indemnified party under Section 9(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Holders, on the other hand, from the Initial
Placement (which in the case of the Company shall be deemed to be equal to the
total net proceeds to the Company from the Initial Placement), the amount of
Additional Interest which did not become payable as a result of the filing of
the Registration Statement resulting in such losses, claims, damages,
liabilities, judgments actions or expenses, and such Registration Statement, or
if such allocation is not permitted by applicable law, the relative fault of the
Company, on the one hand, and the Holders, on the other hand, in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company on the one hand and of the Indemnified Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Indemnified Holders, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 9(a) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

 

-18-



--------------------------------------------------------------------------------

The Company and each Holder of Transfer Restricted Securities agree that it
would not be just and equitable if contribution pursuant to this Section 9(c)
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 9, none of the
Holders (and its related Indemnified Holders) shall be required to contribute,
in the aggregate, any amount in excess of the amount by which the total discount
received by such Holder with respect to the Initial Securities exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 9(c) are several in
proportion to the respective principal amount of Initial Securities held by each
of the Holders hereunder and not joint.

SECTION 10. Rule 144A. The Company hereby agrees with each Holder, for so long
as any Transfer Restricted Securities remain outstanding, to make available to
any Holder or beneficial owner of Transfer Restricted Securities in connection
with any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A under the Securities Act.

SECTION 11. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 12. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment bankers and managing underwriters
that will administer such offering (the “Managing Underwriters”) will be
selected by the Holders of a majority in aggregate principal amount of the
Transfer Restricted Securities included in such offering; provided, however,
that such investment bankers and Managing Underwriters must be reasonably
satisfactory to the Company.

SECTION 13. Miscellaneous.

(a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agree to waive the defense in any action
for specific performance that a remedy at law would be adequate.

 

-19-



--------------------------------------------------------------------------------

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The Company has not previously
entered into any agreement granting any registration rights with respect to the
Securities to any Person. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s securities under any agreement in effect on the date
hereof.

(c) Adjustments Affecting the Securities. The Company will not take any action
or permit any change to occur, with respect to the Securities, that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or adversely affects the rights of any Initial
Purchaser hereunder, the Company shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company:

PolyOne Corporation

33587 Walker Road

Avon Lake, Ohio 44012

Telecopier No.: (440) 930-1002

Attention: Lisa K. Kunkle

 

-20-



--------------------------------------------------------------------------------

With a copy to:

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

Telecopier No.: (216) 579-0212

Attention: Michael J. Solecki

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

POLYONE CORPORATION By:   /s/ Daniel J. O’Bryon  

Name: Daniel J. O’Bryon

Title: Vice President, Treasurer

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH

                            INCORPORATED

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

 

By:   /s/ Justin A. Neubauer  

Name: Justin A. Neubauer

Title: Director

 

-22-